Case.net: 20SL-CC00053 - Docket Entries                                       Page 1 of 2
       Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 1 of 72 PageID #: 10




                                                                                       Search for Cases by: Select Search Method...        
Judicial Links    | eFiling   | Help      | Contact Us | Print                                                                         Logon

                 20SL-CC00053 - BRANDON MALLETTE ET AL V MERCEDES-BENZ USA, ET
                                          AL (E-CASE)


                              This information is provided as a service and is not considered an official court record.
                                               Sort Date Entries:           Descending                  Display Options: All Entries       
                                                                         Ascending


02/03/2020         Summ Issd- Circ Pers Serv O/S
                   Document ID: 20-SMOS-88, for DAIMLER AG.Summons Attached in PDF Form for Attorney to Retrieve
                   from Secure Case.Net and Process for Service.

01/29/2020         Summons Personally Served
                   Document ID - 20-SMCC-437; Served To - STILES, BRIAN; Server - ; Served Date - 27-JAN-20; Served
                   Time - 00:00:00; Service Type - Special Process Server; Reason Description - Served
                   Agent Served
                   Document ID - 20-SMCC-435; Served To - MERCEDES-BENZ USA, LLC; Server - ; Served Date - 24-
                   JAN-20; Served Time - 00:00:00; Service Type - Special Process Server; Reason Description - Served
                   Affidavit Filed
                   Affidavit of Service.
                       Filed By: DAVID BRADLEY HELMS
                       On Behalf Of: BRANDON K. MALLETTE, PAM B. MALLETTE
                   Affidavit Filed
                   Affidavit of Service.
                       Filed By: DAVID BRADLEY HELMS

01/17/2020         Note to Clerk eFiling
                     Filed By: DAVID BRADLEY HELMS
                   Motion Special Process Server
                   SPS APPROVED Request For Appointment of Process Server.
                     Filed By: DAVID BRADLEY HELMS
                     On Behalf Of: BRANDON K. MALLETTE, PAM B. MALLETTE
                   Amended Motion/Petition Filed
                   Amended Petition.
                     Filed By: DAVID BRADLEY HELMS

01/14/2020         Summ Issd- Circ Pers Serv O/S
                   Document ID: 20-SMOS-40, for DAIMLER AG.Summons Attached in PDF Form for Attorney to Retrieve
                   from Secure Case.Net and Process for Service.
                   Summons Issued-Circuit
                   Document ID: 20-SMCC-437, for STILES, BRIAN.Summons Attached in PDF Form for Attorney to
                   Retrieve from Secure Case.Net and Process for Service.
                   Summons Issued-Circuit
                   Document ID: 20-SMCC-435, for MERCEDES-BENZ USA, LLC.Summons Attached in PDF Form for
                   Attorney to Retrieve from Secure Case.Net and Process for Service.

01/07/2020         Note to Clerk eFiling
                     Filed By: DAVID BRADLEY HELMS
                   Motion Special Process Server
                   Request For Appointment of Process Server.
                     Filed By: DAVID BRADLEY HELMS


                                                                                                                                EXHIBIT A
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                          2/21/2020
Case.net: 20SL-CC00053 - Docket Entries                                       Page 2 of 2
       Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 2 of 72 PageID #: 11


                     On Behalf Of: BRANDON K. MALLETTE, PAM B. MALLETTE
                  Motion Special Process Server
                  Request For Appointment of Process Server.
                    Filed By: DAVID BRADLEY HELMS

01/06/2020        Judge/Clerk - Note
                  NO SUMMONS ISSUED DUE TO THE SPECIAL PROCESS SERVER FORM MISSING THE
                  ATTORNEY'S ELECTRONIC OR HANDWRITTEN SIGNATURE. E-FILE A CORRECTED SPECIAL
                  PROCESS SERVER FORM INCLUDING THE ATTORNEY'S HANDWRITTEN OR ELECTRONIC
                  SIGNATURE SO THE SUMMONS CAN BE ISSUED. EXAMPLE OF ELECTRONIC SIGNATURE = /S/
                  ATTORNEY'S NAME

12/23/2019        Filing Info Sheet eFiling
                      Filed By: DAVID BRADLEY HELMS
                  Motion Special Process Server
                  Request For Appointment of Process Server.
                    Filed By: DAVID BRADLEY HELMS
                    On Behalf Of: BRANDON K. MALLETTE, PAM B. MALLETTE
                  Motion Special Process Server
                  Request For Appointment of Process Server.
                    Filed By: DAVID BRADLEY HELMS
                  Pet Filed in Circuit Ct
                  Petition.
                  Judge Assigned
                  DIV 6
Case.net Version 5.14.0.17                        Return to Top of Page            Released 11/25/2019




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                  2/21/2020
                                                                                    Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
                                                                     20SL-CC00053
      Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 3 of 72 PageID #: 12



             IN THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

BRANDON KYLE MALLETTE &                 )
PAM BOTTORFF MALLETTE,                  )
                                        )
        1789 Oliveto Lane               )
        Hazelwood, MO 63042             )
                                        )
              Plaintiffs,               )
                                        )
v.                                      )       Case No. _______________
                                        )
MERCEDES-BENZ USA, LLC,                 )
a Delaware limited liability company,   )       Division No._____________
      One Mercedes-Benz Drive           )
      Sandy Springs, GA 30328           )
                                        )
        Serve:                          )
        Registered Agent                )       JURY TRIAL DEMANDED
        CT Corporation System           )
        120 South Central Ave.          )
        Clayton, MO 63105               )
                                        )
and                                     )
                                        )
DAIMLER AG,                             )
a foreign corporation,                  )
        Mercedesstrabe 137              )
        70327 Stuttgart, Germany        )
                                        )
        Serve:                          )
        Service Agent                   )
        Mercedesstrabe 137              )
        70327 Stuttgart, Germany        )
                                        )
and                                     )
                                        )
BRIAN STILES,                           )
a Missouri resident,                    )
                                        )
        Serve:                          )
        Plaza Motor Co.                 )
        11910 Olive Blvd.               )
        Creve Coeur, MO 63141           )
                                        )
              Defendants.               )


                                            1
                                                                                                       Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
    Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 4 of 72 PageID #: 13




                                           PETITION

           NATURE OF ACTION: PERSONAL INJURY-PRODUCTS LIABILITY
                             (Civil Action Code TD)

       Plaintiffs Brandon Kyle Mallette and Pam Bottorff Mallette, for their causes of action

against Mercedes Benz USA, LLC, Daimler AG, and Brian Stiles, hereby state and allege as

follows:

       1.      This case arises out of serious personal injuries Plaintiff Brandon Kyle Mallette

suffered from a defective and unreasonably dangerous tool and service manual designed,

distributed, and sold by Defendants.

       2.      Plaintiff Brandon Kyle Mallette (“Brandon”) is a citizen and resident of the state of

Missouri.

       3.      Plaintiff Pam Bottorff Mallette (“Pam”) is a citizen and resident of the state of

Missouri.

       4.      Defendant Mercedes-Benz USA, LLC (“MBUSA”) is a Delaware limited liability

company with its principal place of business in the state of Georgia. MBUSA is registered to do

business in the State of Missouri. Defendant MBUSA’s registered agent for service of process is

CT Corporation System, 120 South Central Avenue, Clayton, Missouri 63105. Defendant MBUSA

is and was at all times material and relevant herein doing business in the State of Missouri.

       5.      Defendant Daimler AG (“Daimler”) is a German Aktiengesellschaft with its

principal place of business in Stuttgart, Germany. Defendant Daimler’s agent for service of

process is Service Agent, Mercedesstrabe 137, Stuttgart, Germany. Defendant Daimler is and was

at all times material and relevant herein doing business in the State of Missouri.




                                                 2
                                                                                                           Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
    Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 5 of 72 PageID #: 14



       6.       Daimler is the parent of, controls, and communicates with MBUSA concerning

Mercedes-Benz vehicles and products sold in the United States, including the State of Missouri.

       7.       Defendant Brian Stiles (“Stiles”) is a citizen of the state of Missouri and resides in

Jefferson County, Missouri.

       8.       This Court has personal jurisdiction over defendant MBUSA, as this action arises

from defendant MBUSA’s tortious acts and transaction of business within the state of Missouri,

and further, defendant MBUSA is registered to do business in the state of Missouri and has a

registered agent for service of process in the state of Missouri. Moreover, defendant MBUSA has

substantial, systematic, and continuous contact with the state of Missouri such that the exercise of

general personal jurisdiction over defendant MBUSA is just and appropriate. Moreover, MBUSA

is subject to specific personal jurisdiction in the state of Missouri because it delivered its products,

including the products at issue in this case, into the stream of commerce with the expectation that

they will be purchased by users in the state of Missouri.

       9.       This Court has personal jurisdiction over defendant Daimler, as this action arises

from defendant Daimler’s tortious acts and transaction of business within the state of Missouri.

Moreover, defendant Daimler has substantial, systematic, and continuous contact with the state of

Missouri such that the exercise of general personal jurisdiction over defendant Daimler is just and

appropriate. Moreover, Daimler is subject to specific personal jurisdiction in the state of Missouri

because it delivered its products, including the products at issue in this case, into the stream of

commerce with the expectation that they will be purchased by users in the state of Missouri.

       10.      This Court has personal jurisdiction over Stiles in that he resides in, and is a citizen

of, the state of Missouri.




                                                   3
                                                                                                          Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
    Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 6 of 72 PageID #: 15



       11.     Venue is proper in this County pursuant to Section 508.010 of the Missouri Revised

Statutes because Plaintiff was first injured by the wrongful acts at issue in this lawsuit in St. Louis

County, Missouri.

       12.     The Court has jurisdiction over this matter because Plaintiff seeks damages in

excess of $25,000, with the specific amount to be determined at trial.

       13.     On March 4, 2016, Brandon was working as a mechanic at Plaza Motor Co. in St.

Louis, Missouri.     Plaza Motor Co. is an authorized dealer and servicer of Mercedes-Benz

automobiles. On the same day, Stiles was working as the shop foreman and Brandon’s supervisor

at Plaza Motor Co.

       14.     On March 4, 2016, Brandon was repairing the suspension struts for a 2013

Mercedes Benz ML350 automobile.

       15.     To disassemble or assemble a suspension strut on many Mercedes-Benz vehicles,

Daimler and MBUSA direct mechanics in the Service Manual to use a tensioning tool, which

includes both the tensioning device and clamping plates, all of which have a specific Mercedes

Benz part number and were designed, engineered, tested, manufactured, marketed, distributed,

specified, approved, and/or sold by Daimler and MBUSA, to compress the coil spring.

       16.     In the Service Manual, Daimler and MBUSA specify different types of clamping

plates to be used in the tensioning tool depending on the type of the coil spring that is used in a

particular year and model of a Mercedes-Benz vehicle.

       17.     To disassemble or assemble the front suspension struts on a 2013 Mercedes Benz

ML350, Daimler and MBUSA, in the Service Manual, instruct the mechanic to use clamping plate

169589026300 with the tensioning device 203589013100 as the tensioning tool to compress the

coil spring.



                                                  4
                                                                                                       Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
    Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 7 of 72 PageID #: 16



       18.     On March 4, 2016, Brandon was assigned to replace the shock absorbers in the

suspension struts on a 2013 Mercedes Benz ML350 because the shock absorbers were making

noise. Brandon inadvertently, but foreseeably to Daimler and MBUSA, used clamping plates

163589006300, rather than clamping plates 169589026300, in the tensioning device as the

tensioning tool to compress the coil springs of the suspension struts of the 2013 Mercedes Benz

ML350.

       19.     For the first suspension strut, Brandon used the tensioning tool, with the tensioning

device and clamping plates 163589006300, to compress the coil spring to remove the existing

shock absorber and to install a new shock absorber. Brandon completed the repair of the first

suspension strut.

       20.     For the second suspension strut, Brandon compressed the coil spring using the

tensioning tool, with the tensioning device and clamping plates 163589006300, and disassembled

the suspension strut, removing the shock absorber from the coil spring.

       21.     While attempting to install a new shock absorber for the second suspension strut,

Brandon was having difficulty threading the nut that holds the upper spring retainer because the

threaded end of the shock absorber was not protruding far enough from the upper spring retainer

to permit the nut to start on the threads of the shock absorber.

       22.     Stiles was working in close proximity to Brandon. Brandon commented to Stiles

that he could not get the nut to go.

       23.     Stiles approached Brandon and, while knowing that Brandon was working adjacent

to the tensioning tool attempting to fit the nut that secures the upper spring retainer on the

suspension strut, turned the drive nut on the tensioning tool to further compress the coil spring.




                                                  5
                                                                                                       Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
    Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 8 of 72 PageID #: 17



       24.     Immediately after Stiles turned the drive nut on the tensioning tool, the coil spring

unexpectedly and violently discharged from the tensioning tool and struck Brandon in the face

causing him serious personal injuries.

       25.     The clamping plates 163589006300 and the clamping plates 169589026300 used

in the tensioning tool are extremely similar in size and appearance under normal working

conditions.

       26.     The numbers 169589026300 and 163589006300 stamped into the clamping plates

used in the tensioning tool are extremely similar in size and appearance under normal working

conditions.

       27.     The numbers 169589026300 and 163589006300 stamped into the clamping plates

used in the tensioning tool are extremely small and difficult to see under normal working

conditions.

       28.     Neither the clamping plates 163589006300 nor the clamping plates 169589026300

used in the tensioning tool contain any color coding or other distinctive marks that would make

them readily distinguishable under normal working conditions.

       29.     It was foreseeable to Daimler and MBUSA that a mechanic could mistake clamping

plates 163589006300 for clamping plates 169589026300 under normal working conditions.

       30.     The clamping plates and the tensioning device in the tensioning tool are not

designed to prevent their use for incorrectly sized coil springs.

       31.     The clamping plates and the tensioning device in the tensioning tool do not contain

any feature or mechanism to prevent a user from using the confusingly similar and yet incorrect

clamping plates to compress the coil spring specified for a 2013 Mercedes Benz ML350.




                                                  6
                                                                                                      Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
    Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 9 of 72 PageID #: 18



       32.     The tensioning tool, including the clamping plates and the tensioning device, does

not contain any feature or mechanism to contain or guard against the stored energy in a coil spring

when it is compressed.

       33.     The Service Manual’s identification of the code number 163589006300 as the

clamping plates to be used in the tensioning tool for compressing the coil spring for a 2013

Mercedes Benz ML350 appears very similar to the code number 169589026300 under normal

working conditions.

       34.     The Service Manual does not contain any color coding or other distinctive marks

that would make the use of clamping plates 163589006300 or the use of clamping plates

169589026300 in the tensioning tool readily distinguishable under normal working conditions.

       35.     The Service Manual does not adequately warn the mechanic of the risk of injury if

the incorrect clamping plate is used.

       36.     The Service Manual does not adequately instruct the mechanic to use protective

equipment, such as eye protection, while using the tensioning tool, including the tensioning device

and clamping plates.

       37.     The Service Manual does not adequately warn the mechanic of the risk of injury if

protective equipment is not used.

       38.     The manual for tensioning device 203589013100 does not adequately warn the

mechanic of the risk of injury if the incorrect clamping plate is used.

       39.     The manual for tensioning device 203589013100 does not adequately instruct the

mechanic to use protective equipment, such as eye protection, while using the tensioning tool,

including the tensioning device and clamping plates.




                                                 7
                                                                                                          Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 10 of 72 PageID #: 19



       40.     The manual for tensioning device 203589013100 does not adequately warn the

mechanic of the risk of injury if protective equipment is not used.

       41.     Daimler and MBUSA created, provided, and/or approved the specifications for the

design and manufacture of the tensioning tool, including the clamping plates, the tensioning

device, the Service Manual, and the manual for tensioning tool 203589013100.

       42.     Daimler and MBUSA specified, distributed, and/or sold the tensioning tool,

including the clamping plates and the tensioning device, the Service Manual, and the manual for

tensioning device 203589013100 in the ordinary course of business.

       43.     The tensioning tool, including the clamping plates and the tensioning device, and

the Service Manual were defective and unreasonably dangerous at the time they were designed,

specified, manufactured, distributed, and sold by Daimler and MBUSA and left their control.

       44.     The tensioning tool, including the clamping plates and tensioning device, and the

Factory Service Manual were expected to and did reach the hands of Plaza Motors and Brandon

without substantial change to the condition in which it was manufactured and sold.

       45.     Daimler and MBUSA manufactured, distributed, specified, approved, and/or sold

the tensioning tool, including the clamping plates and tensioning device, and the Factory Service

Manual as safe without conducting proper and appropriate research, development, analysis, and

testing. Further, Daimler and MBUSA failed to adequately research, analyze, and test the

tensioning tool, including the clamping plates and tensioning device, in situations of foreseeable

misuse. Further, Daimler and MBUSA failed to adequately research, analyze, and test whether

the Service Manual and the manual for tensioning device 203589013100 sufficiently warned of

the risks of using incorrectly sized clamping plates in the tensioning tool or the risks of the failure

to use protective equipment.



                                                  8
                                                                                                      Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 11 of 72 PageID #: 20



       46.     Daimler and MBUSA knew or should have known prior to the March 4, 2016,

accident involving Brandon that the tensioning tool, including the clamping plates and the

tensioning device, the Factory Service Manual, and the manual for tensioning device

203589013100 lacked features to prevent or substantially reduce foreseeable misuse or to contain

or guard against the stored energy in a coil spring when it is compressed.

       47.     Despite this knowledge, Daimler and MBUSA did not warn foreseeable users,

including Brandon and others similarly situated, of the substantial risk of serious personal injury

due to the aforementioned hazards and defects.

                COUNT I – STRICT LIABILITY (DAIMLER AND MBUSA)

       48.     Brandon incorporates by reference the allegations in the preceding and succeeding

paragraphs of this Petition as if they were completely set forth herein.

       49.     Daimler and MBUSA engaged in the business of designing, engineering, testing,

manufacturing, specifying, approving, distributing, marketing, and/or selling the tensioning tool,

including clamping plates 163589006300, clamping plates 169589026300, the tensioning device

203589013100 and the manual for tensioning device 203589013100, and the Service Manual.

       50.     The tensioning tool, including clamping plates 163589006300, clamping plates

169589026300, the tensioning device 203589013100, and the manual for tensioning device

203589013100, and the Service Manual were unreasonably dangerous and defective in design,

testing, manufacturing, and warnings to persons who might be expected to use them for the reasons

set forth herein and in such other ways as may be proved by the evidence.

       51.     The tensioning tool, including clamping plates 163589006300, clamping plates

169589026300, the tensioning device 203589013100, and the manual for tensioning device




                                                 9
                                                                                                   Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 12 of 72 PageID #: 21



203589013100, and the Service Manual were in a defective condition at the time they left the

control of Daimler and MBUSA.

         52.   The tensioning tool, including clamping plates 163589006300, clamping plates

169589026300, the tensioning device 203589013100, and the manual for tensioning device

203589013100, and the Service Manual were expected to and did reach the hands of Plaza Motors

and Plaintiff without substantial change in the condition in which they were manufactured and

sold.

         53.   The personal injuries sustained by Brandon were directly and proximately caused

by the defective condition of the tensioning tool, including clamping plates 163589006300,

clamping plates 169589026300, the tensioning device 203589013100, and the manual for

tensioning device 203589013100, and the Service Manual.

         54.   As a direct result of the defective and unreasonably dangerous condition of the

tensioning tool, including clamping plates 163589006300, clamping plates 169589026300, the

tensioning device 203589013100, and the manual for tensioning device 203589013100, and the

Service Manual, Brandon experienced and will continue to experience significant pain, suffering,

disability, and disfigurement, along with mental anguish and emotional distress. Brandon has

further incurred and will continue to incur medical expense as well as a loss of income and

employment opportunities.

        COUNT II – BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

                                   (DAIMLER AND MBUSA)

         55.   Brandon incorporates by reference the allegations in the preceding and succeeding

paragraphs of this Petition as if they were completely set forth herein.




                                                 10
                                                                                                   Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 13 of 72 PageID #: 22



       56.    Daimler and MBUSA sold the tensioning tool, including clamping plates

163589006300, clamping plates 169589026300, the tensioning device 203589013100, and the

manual for tensioning device 203589013100, and the Service Manual in the regular course of

business.

       57.    The tensioning tool, including clamping plates 163589006300, clamping plates

169589026300, the tensioning device 203589013100, and the manual for tensioning device

203589013100, and the Service Manual were in a defective condition at the time they left

Daimler’s and MBUSA’s possession or control.

       58.    At the time they were sold by Daimler and MBUSA, the tensioning tool, including

clamping plates 163589006300, clamping plates 169589026300. the tensioning device

203589013100, and the manual for tensioning device 203589013100, and the Service Manual were

not fit for their ordinary purpose of providing reasonable safety during foreseeable misuse. The

tensioning tool, including clamping plates 163589006300, clamping plates 169589026300, the

tensioning device 203589013100, and the manual for tensioning device 203589013100, and the

Service Manual suffered from the aforesaid defects and lacked adequate ability to provide a

reasonable degree of safety during foreseeable misuse.

       59.    Brandon was a reasonably foreseeable user of the tensioning tool, including

clamping plates 163589006300, clamping plates 169589026300, the tensioning device

203589013100, and the manual for tensioning device 203589013100, and the Service Manual, and

he used the tensioning tool, including clamping plates 163589006300, clamping plates

169589026300, the tensioning device 203589013100, and the manual for tensioning device

203589013100, and the Service Manual for their intended purpose and under foreseeable

conditions. Further, it was reasonably foreseeable to Daimler and MBUSA that persons such as



                                              11
                                                                                                     Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 14 of 72 PageID #: 23



Brandon would in normal circumstances misuse the tensioning tool and that the defective

conditions described herein or in conjunction with foreseeable independent events would result in

severe injury to persons similarly situated to Brandon.

       60.     The personal injuries sustained by Brandon were directly and proximately caused

by the tensioning tool, including clamping plates 163589006300, clamping plates 169589026300,

the tensioning device 203589013100, and the manual for tensioning device 203589013100, and

the Service Manual being unfit to provide reasonable safety during foreseeable misuse.

       61.     As a direct result of the tensioning tool, including clamping plates 163589006300,

clamping plates 169589026300, the tensioning device 203589013100, and the manual for

tensioning device 203589013100, and the Service Manual being unfit to provide reasonable safety

during foreseeable misuse, Brandon suffered and continues to suffer significant pain, suffering,

disability, and disfigurement, along with mental anguish and emotional distress.     Brandon has

further incurred and will continue to incur medical expense as well as a loss of income and

employment opportunities.

                  COUNT III – NEGLIGENCE (DAIMLER AND MBUSA)

       62.     Brandon incorporates by reference the allegations in the preceding and succeeding

paragraphs of this Petition as if they were completely set forth herein.

       63.     Daimler and MBUSA designed, engineered, tested, manufactured, marketed,

distributed, specified, approved, and/or sold the tensioning tool, including clamping plates

163589006300, clamping plates 169589026300, the tensioning device 203589013100, and the

manual for tensioning device 203589013100, and the Service Manual.

       64.     Daimler and MBUSA had a legal duty to exercise ordinary, reasonable care in

designing, inspecting, testing, manufacturing, warning, advertising, distributing, and selling the



                                                 12
                                                                                                   Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 15 of 72 PageID #: 24



tensioning tool, including clamping plates 163589006300, clamping plates 169589026300, the

tensioning device 203589013100, and the manual for tensioning device 203589013100, and the

Service Manual.

        65.    Daimler and MBUSA breached their duties and were negligent because Daimler

and MBUSA failed to design the tensioning tool, including clamping plates 163589006300,

clamping plates 169589026300, the tensioning device 203589013100, and the manual for

tensioning device 203589013100, and the Service Manual to be reasonably safe for the reasons set

forth herein and in such other ways as may be proved by the evidence.

        66.    Daimler and MBUSA failed to use ordinary care to make a reasonable inspection

to discover the aforesaid defective condition of the tensioning tool, including clamping plates

163589006300, clamping plates 169589026300, the tensioning device 203589013100, and the

manual for tensioning device 203589013100, and the Service Manual.

        67.    Daimler and MBUSA failed to use ordinary care to adequately test the tensioning

tool, including clamping plates 163589006300, clamping plates 169589026300, the tensioning

device 203589013100, and the manual for tensioning device 203589013100, and the Service

Manual for the aforesaid defects as is reasonably necessary to assure that they were reasonably

safe.

        68.    Daimler and MBUSA failed to use ordinary care to adequately warn of the risk of

harm of the aforesaid defective and unreasonably dangerous design of the tensioning tool,

including clamping plates 163589006300, clamping plates 169589026300, the tensioning device

203589013100, and the manual for tensioning device 203589013100, and the Service Manual, all

of which failed to provide a reasonable degree of safety during foreseeable misuse.




                                               13
                                                                                                    Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 16 of 72 PageID #: 25



       69.     The personal injuries sustained by Brandon were directly and proximately caused

by the tensioning tool, including clamping plates 163589006300, clamping plates 169589026300,

the tensioning device 203589013100, and the manual for tensioning device 203589013100, and

the Service Manual being unfit to provide reasonable safety during foreseeable misuse.

       70.     As a direct result of the tensioning tool, including clamping plates 163589006300,

clamping plates 169589026300, the tensioning device 203589013100, and the manual for

tensioning device 203589013100, and the Service Manual being unfit to provide reasonable safety

during foreseeable misuse, Brandon suffered and continues to suffer significant pain, suffering,

disability, and disfigurement, along with mental anguish and emotional distress.    Brandon has

further incurred and will continue to incur medical expense as well as a loss of income and

employment opportunities.

             COUNT IV – LOSS OF CONSORTIUM (DAIMLER AND MBUSA)

       71.     Pam incorporates by reference the allegations in the preceding and succeeding

paragraphs of this Petition as if they were completely set forth herein.

       72.     Pam was at all relevant times the wife of Brandon.

       73.     As a direct result of the wrongful acts of Daimler and MBUSA as alleged herein,

Pam has been deprived of Brandon’s valuable service and support, as well as his comfort, society,

companionship, consortium, advice, and counsel, all to her damage.

       74.     Pam has been obligated to pay medical and pharmaceutical bills and other expenses

as a result of Daimler’s and MBUSA’s negligence.

              COUNT V – PUNITIVE DAMAGES (DAIMLER AND MBUSA)

       75.     Brandon incorporates by reference the allegations in the preceding and succeeding

paragraphs of this Petition as if they were completely set forth herein.



                                                 14
                                                                                                        Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 17 of 72 PageID #: 26



       76.     Upon information and belief, the conduct of Daimler and MBUSA in the design,

engineering, testing, analysis, manufacture, marketing, distributing, specification, approval, and/or

selling of the tensioning tool, including clamping plates 163589006300, clamping plates

169589026300, the tensioning device 203589013100, and the manual for tensioning device

203589013100, and the Service Manual as described herein was willful, wanton, malicious, and

reckless, and showed a complete indifference to or conscious disregard for the safety of Brandon

and others similarly situated.

       77.     Daimler and MBUSA had available technically and economically feasible

alternative designs that would have prevented Brandon’s personal injuries.

       78.     Upon information and belief, Daimler and MBUSA knew the tensioning tool,

including clamping plates 163589006300, clamping plates 169589026300, the tensioning device

203589013100, and the manual for tensioning device 203589013100, and the Service Manual did

not provide reasonable safety during foreseeable misuse, and Daimler and MBUSA knew of prior

similar events in which the ability of the tensioning tool, including clamping plates 163589006300,

clamping plates 169589026300, the tensioning device 203589013100, and the manual for

tensioning device 203589013100, and the Service Manual to be misused caused or contributed to

cause personal injuries to persons similarly situated to Brandon.

       79.     Based on their willful, wanton, malicious, and reckless conduct, punitive damages

are appropriate to punish Daimler and MBUSA and to deter them and others from like conduct.

                            COUNT VI – NEGLIGENCE (STILES)

       80.     Brandon incorporates by reference the allegations in the preceding and succeeding

paragraphs of this Petition as if they were completely set forth herein.




                                                 15
                                                                                                        Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 18 of 72 PageID #: 27



       81.     Stiles had a legal duty to exercise ordinary, reasonable care to not engage in conduct

creating an unreasonable risk of risk of injury to Brandon.

       82.     Stiles breached that duty and engaged in conduct that created an unreasonable risk

of injury to Brandon by turning the drive nut on the tensioning tool to further compress the coil

spring while knowing that Brandon was working adjacent to the tensioning tool attempting to fit

the nut that secures the upper spring retainer on the suspension strut.

       83.     Plaza Motor Co. could not have reasonably anticipated that an employee (like

Stiles) would have turned the drive nut on the tensioning tool to further compress the coil spring

while knowing that another employee (Brandon) was adjacent to the tensioning tool attempting to

fit the nut that secures the upper spring retainer on the suspension strut.

       84.     Stiles’ conduct as alleged herein was an affirmative negligent act that purposely

and dangerously caused or increased the risk of injury to Brandon.

       85.     Stiles increased the risk of injury to Brandon by engaging the tensioning tool to

further compress the coil spring while knowing that Brandon was adjacent to the tensioning tool

attempting to fit the nut that secures the upper spring retainer on the suspension strut.

       86.     Stiles’ conduct as alleged herein directly and proximately caused or contributed to

cause the personal injuries sustained by Brandon.

       87.     As a direct result of Stiles’ conduct as alleged herein, Brandon suffered and

continues to suffer significant pain, suffering, disability, and disfigurement, along with mental

anguish and emotional distress. Brandon has further incurred and will continue to incur medical

expense as well as a loss of income and employment opportunities.




                                                 16
                                                                                                       Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 19 of 72 PageID #: 28



                        COUNT VII – LOSS OF CONSORTIUM (STILES)

        88.       Pam incorporates by reference the preceding and succeeding allegations of this

Petition as if they were completely set forth herein.

        89.       Pam was at all relevant times the wife of Brandon.

        90.       As a direct result of the negligence of Stiles as alleged herein, Pam has been

deprived of Brandon’s valuable service and support, as well as his comfort, society,

companionship, consortium, advice, and counsel, all to her damage.

        91.       Pam has been obligated to pay medical and pharmaceutical bills and other expenses

as a result of Stiles’ negligence.

                                         RELIEF DEMANDED

        WHEREFORE, Plaintiffs pray for judgment against Daimler, MBUSA, and Stiles for a

sum in excess of $25,000.00 in compensatory damages; for punitive damages against Daimler and

MBUSA; for any and other damages and remedies provided by law; for the costs of this action;

for prejudgment interest; for interest on the judgment; and for any and all further relief that this

Court may deem just and appropriate.

                                            JURY DEMAND

              Plaintiffs demand a jury trial on all issues triable to a jury.


Dated: December 23, 2019                          Respectfully submitted,

                                                  GERMAN MAY PC


                                                  By:     /s/ David B. Helms
                                                            David B. Helms      MO #48941
                                                            8000 Maryland Avenue, Suite 1060
                                                            St. Louis, MO 63105
                                                            (314) 474-1750
                                                            (816) 471-2221 fax
                                                            davidh@germanmay.com

                                                     17
                                                                              Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 20 of 72 PageID #: 29




                                         and

                                         Jason M. Hans        MO #46174
                                         1201 Walnut Street, 20th Floor
                                         Kansas City, MO 64106
                                         Tele: (816) 471-7700
                                         Fax: (816) 471-2221
                                         jasonh@germanmay.com

                                         Attorneys for Plaintiffs




                                    18
                                                                              Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
                                                             20SL-CC00053
Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 21 of 72 PageID #: 30
                                                                              Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 22 of 72 PageID #: 31
                                                                              Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
                                                             20SL-CC00053
Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 23 of 72 PageID #: 32
                                                                              Electronically Filed - St Louis County - December 23, 2019 - 09:28 AM
Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 24 of 72 PageID #: 33
                                                                              Electronically Filed - St Louis County - January 07, 2020 - 09:28 AM
Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 25 of 72 PageID #: 34




                                  20SL-CC00053

                                 Div 6
                                                                              Electronically Filed - St Louis County - January 07, 2020 - 09:28 AM
Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 26 of 72 PageID #: 35
                                                                              Electronically Filed - St Louis County - January 07, 2020 - 09:28 AM
Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 27 of 72 PageID #: 36




                                    20SL-CC00053

                                     Div 6
                                                                              Electronically Filed - St Louis County - January 07, 2020 - 09:28 AM
Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 28 of 72 PageID #: 37
                Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 29 of 72 PageID #: 38

               IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                          Case Number: 20SL-CC00053
 JOHN N. BORBONUS III
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:
 BRANDON K. MALLETTE                                         DAVID BRADLEY HELMS
                                                             German May P.C.
                                                             8000 Maryland Ave.
                                                             SUITE 1060
                                                       vs.   CLAYTON, MO 63105
 Defendant/Respondent:                                       Court Address:
 MERCEDES-BENZ USA, LLC                                      ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                             105 SOUTH CENTRAL AVENUE
                                                             CLAYTON, MO 63105
 CC Pers Injury-Prod Liab                                                                                                    (Date File Stamp)

                         Summons for Personal Service Outside the State of Missouri
                                                       (Except Attachment Action)
    The State of Missouri to: DAIMLER AG
                              Alias:
  MERCEDESSTRABE 137
  STUTTGART, GERMANY 70327


     COURT SEAL OF
                                     You are summoned to appear before this court and to file your pleading to the petition, copy of which is
                                attached, and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above
                                address all within 30 days after service of this summons upon you, exclusive of the day of service. If you fail to
                                file your pleading, judgment by default will be taken against you for the relief demanded in this action.
                                     SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                              notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov, or
                              through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
    ST. LOUIS COUNTY          proceeding.

                                 14-JAN-2020                                        ____________________________________________________
                                  Date                                                                         Clerk
                                Further Information:
                                LG
                                                 Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is _______________________________________ of ______________________ County, _________________ (state).
     3. I have served the above summons by: (check one)
                   delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _________________________________, a person of the Defendant’s/Respondent’s family over the age of 15 years who permanently
           resides with the Defendant/Respondent.
              .
                  (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                   _____________________________________________ (name) _____________________________________________ (title).
                  other (describe) ________________________________________________________________________________________.
     Served at _____________________________________________________________________________________________________________ (address)
     in __________________________ County, ____________________ (state), on ___________________ (date) at ________________ (time).
     ____________________________________________________________        ___________________________________________________________
                  Printed Name of Sheriff or Server                                       Signature of Sheriff or Server
                                Subscribed and Sworn To me before this ___________ (day) ______________ (month) _________ (year)
                                I am: (check one)    the clerk of the court of which affiant is an officer.
                                                     the judge of the court of which affiant is an officer.
                                                     authorized to administer oaths in the state in which the affiant served the above summons.
           (Seal)
                                                      (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            ___________________________________________________________
                                                                                                  Signature and Title




OSCA (7-04) SM60 For Court Use Only: Document ID# 20-SMOS-40       1        (20SL-CC00053)                             Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                               506.500, 506.510 RSMo
                Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 30 of 72 PageID #: 39
    Service Fees, if applicable
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                            See the following page for directions to clerk and to officer making return on service of summons.




                                   Directions to Officer Making Return on Service of Summons

          A copy of the summons and a copy of the motion and/or petition must be served on each Defendant/Respondent. If any
     Defendant/Respondent refuses to receive the copy of the summons and motion and/or petition when offered to him, the return
     shall be prepared to show the offer of the officer to deliver the summons and motion and/or petition and the
     Defendant’s/Respondent's refusal to receive the same.

          Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the individual personally or by
     leaving a copy of the summons and motion and/or petition at the individual's dwelling house or usual place of abode with
     some person of the family over 15 years of age, or by delivering a copy of the summons and motion and/or petition to an agent
     authorized by appointment or required by law to receive service of process; (2) On Guardian. On an infant or incompetent
     person who has a legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the guardian
     personally; (3) On Corporation, Partnership or Other Unincorporated Association. On a corporation, partnership or
     unincorporated association, by delivering a copy of the summons and motion and/or petition to an officer, partner, or
     managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent with the person
     having charge thereof or by delivering copies to its registered agent or to any other agent authorized by appointment or
     required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. On a public, municipal,
     governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case
     of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body
     or to any person otherwise lawfully so designated.

          Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

          Service may be made in any state or territory in the United States. If served in a territory, substitute the word "territory"
     for the word "state."

          The officer making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
     person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
     service, the official character of the affiant, and the affiant's authority to serve process in civil actions within the state or
     territory where service is made.

          Service must not be made less than ten days nor more than sixty days from the date the Defendant/Respondent is to appear
     in court. The return should be made promptly, and in any event so that it will reach the Missouri Court within 30 days after
     service.




OSCA (7-04) SM60 For Court Use Only: Document ID# 20-SMOS-40           2         (20SL-CC00053)                                  Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                                         506.500, 506.510 RSMo
                Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 31 of 72 PageID #: 40



                             THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                     Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.
CCADM73

OSCA (7-04) SM60 For Court Use Only: Document ID# 20-SMOS-40   3     (20SL-CC00053)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                   506.500, 506.510 RSMo
                Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 32 of 72 PageID #: 41



   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 7900 Carondelet Avenue, 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-04) SM60 For Court Use Only: Document ID# 20-SMOS-40   4   (20SL-CC00053)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                 506.500, 506.510 RSMo
                Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 33 of 72 PageID #: 42

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC00053
 JOHN N. BORBONUS III
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 BRANDON K. MALLETTE                                            DAVID BRADLEY HELMS
                                                                German May P.C.
                                                                8000 Maryland Ave.
                                                                SUITE 1060
                                                          vs.   CLAYTON, MO 63105
 Defendant/Respondent:                                          Court Address:
 MERCEDES-BENZ USA, LLC                                         ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Pers Injury-Prod Liab                                       CLAYTON, MO 63105                                                    (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: MERCEDES-BENZ USA, LLC
                                      Alias:
  120 SOUTH CENTRAL AVE.
  REG AGT CT CORPORATION SYSTEM
  CLAYTON, MO 63105

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        14-JAN-2020                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       LG
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-435        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 34 of 72 PageID #: 43
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-435    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 35 of 72 PageID #: 44
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-435   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
              Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 36 of 72 PageID #: 45
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-435   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 37 of 72 PageID #: 46

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC00053
 JOHN N. BORBONUS III
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 BRANDON K. MALLETTE                                            DAVID BRADLEY HELMS
                                                                German May P.C.
                                                                8000 Maryland Ave.
                                                                SUITE 1060
                                                          vs.   CLAYTON, MO 63105
 Defendant/Respondent:                                          Court Address:
 MERCEDES-BENZ USA, LLC                                         ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Pers Injury-Prod Liab                                       CLAYTON, MO 63105                                                    (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: BRIAN STILES
                                      Alias:
  PLAZA MOTOR CO.
  11910 OLIVE BLVD.
  CREVE COEUR, MO 63141

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        14-JAN-2020                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       LG
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-437        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 38 of 72 PageID #: 47
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-437    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 39 of 72 PageID #: 48
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-437   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
              Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 40 of 72 PageID #: 49
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-437   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                   Electronically Filed - St Louis County - January 17, 2020 - 09:47 AM
     Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 41 of 72 PageID #: 50



            IN THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

BRANDON KYLE MALLETTE &                 )
PAM BOTTORFF MALLETTE,                  )
                                        )
        1789 Oliveto Lane               )
        Hazelwood, MO 63042             )
                                        )
              Plaintiffs,               )
                                        )
v.                                      )       Case No. 20SL-CC00053
                                        )
MERCEDES-BENZ USA, LLC,                 )
a Delaware limited liability company,   )       Division No. 6
      One Mercedes-Benz Drive           )
      Sandy Springs, GA 30328           )
                                        )
        Serve:                          )
        Registered Agent                )       JURY TRIAL DEMANDED
        CT Corporation System           )
        120 South Central Ave.          )
        Clayton, MO 63105               )
                                        )
and                                     )
                                        )
DAIMLER AG,                             )
a foreign corporation,                  )
                                        )
        Serve:                          )
        DAIMLER AG                      )
        Mercedesstraße 120              )
        70372 Stuttgart                 )
        GERMANY                         )
                                        )
and                                     )
                                        )
BRIAN STILES,                           )
a Missouri resident,                    )
                                        )
        Serve:                          )
        Plaza Motor Co.                 )
        11910 Olive Blvd.               )
        Creve Coeur, MO 63141           )
                                        )
              Defendants.               )



                                            1
                                                                                                       Electronically Filed - St Louis County - January 17, 2020 - 09:47 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 42 of 72 PageID #: 51



                                    AMENDED PETITION

           NATURE OF ACTION: PERSONAL INJURY-PRODUCTS LIABILITY
                             (Civil Action Code TD)

       Plaintiffs Brandon Kyle Mallette and Pam Bottorff Mallette, for their causes of action

against Mercedes Benz USA, LLC, Daimler AG, and Brian Stiles, hereby state and allege as

follows:

       1.      This case arises out of serious personal injuries Plaintiff Brandon Kyle Mallette

suffered from a defective and unreasonably dangerous tool and service manual designed,

distributed, and sold by Defendants.

       2.      Plaintiff Brandon Kyle Mallette (“Brandon”) is a citizen and resident of the state of

Missouri.

       3.      Plaintiff Pam Bottorff Mallette (“Pam”) is a citizen and resident of the state of

Missouri.

       4.      Defendant Mercedes-Benz USA, LLC (“MBUSA”) is a Delaware limited liability

company with its principal place of business in the state of Georgia. MBUSA is registered to do

business in the State of Missouri. Defendant MBUSA’s registered agent for service of process is

CT Corporation System, 120 South Central Avenue, Clayton, Missouri 63105. Defendant MBUSA

is and was at all times material and relevant herein doing business in the State of Missouri.

       5.      Defendant Daimler AG (“Daimler”) is a German Aktiengesellschaft with its

principal place of business at Mercedesstraße 120; 70372 Stuttgart, Germany. Defendant Daimler

is and was at all times material and relevant herein doing business in the State of Missouri.

       6.      Daimler is the parent of, controls, and communicates with MBUSA concerning

Mercedes-Benz vehicles and products sold in the United States, including the State of Missouri.




                                                 2
                                                                                                           Electronically Filed - St Louis County - January 17, 2020 - 09:47 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 43 of 72 PageID #: 52



        7.      Defendant Brian Stiles (“Stiles”) is a citizen of the state of Missouri and resides in

Jefferson County, Missouri.

        8.      This Court has personal jurisdiction over defendant MBUSA, as this action arises

from defendant MBUSA’s tortious acts and transaction of business within the state of Missouri,

and further, defendant MBUSA is registered to do business in the state of Missouri and has a

registered agent for service of process in the state of Missouri. Moreover, defendant MBUSA has

substantial, systematic, and continuous contact with the state of Missouri such that the exercise of

general personal jurisdiction over defendant MBUSA is just and appropriate. Moreover, MBUSA

is subject to specific personal jurisdiction in the state of Missouri because it delivered its products,

including the products at issue in this case, into the stream of commerce with the expectation that

they will be purchased by users in the state of Missouri.

        9.      This Court has personal jurisdiction over defendant Daimler, as this action arises

from defendant Daimler’s tortious acts and transaction of business within the state of Missouri.

Moreover, defendant Daimler has substantial, systematic, and continuous contact with the state of

Missouri such that the exercise of general personal jurisdiction over defendant Daimler is just and

appropriate. Moreover, Daimler is subject to specific personal jurisdiction in the state of Missouri

because it delivered its products, including the products at issue in this case, into the stream of

commerce with the expectation that they will be purchased by users in the state of Missouri.

        10.     This Court has personal jurisdiction over Stiles in that he resides in, and is a citizen

of, the state of Missouri.

        11.     Venue is proper in this County pursuant to Section 508.010 of the Missouri Revised

Statutes because Plaintiff was first injured by the wrongful acts at issue in this lawsuit in St. Louis

County, Missouri.



                                                   3
                                                                                                      Electronically Filed - St Louis County - January 17, 2020 - 09:47 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 44 of 72 PageID #: 53



       12.     The Court has jurisdiction over this matter because Plaintiff seeks damages in

excess of $25,000, with the specific amount to be determined at trial.

       13.     On March 4, 2016, Brandon was working as a mechanic at Plaza Motor Co. in St.

Louis, Missouri.     Plaza Motor Co. is an authorized dealer and servicer of Mercedes-Benz

automobiles. On the same day, Stiles was working as the shop foreman and Brandon’s supervisor

at Plaza Motor Co.

       14.     On March 4, 2016, Brandon was repairing the suspension struts for a 2013

Mercedes Benz ML350 automobile.

       15.     To disassemble or assemble a suspension strut on many Mercedes-Benz vehicles,

Daimler and MBUSA direct mechanics in the Service Manual to use a tensioning tool, which

includes both the tensioning device and clamping plates, all of which have a specific Mercedes

Benz part number and were designed, engineered, tested, manufactured, marketed, distributed,

specified, approved, and/or sold by Daimler and MBUSA, to compress the coil spring.

       16.     In the Service Manual, Daimler and MBUSA specify different types of clamping

plates to be used in the tensioning tool depending on the type of the coil spring that is used in a

particular year and model of a Mercedes-Benz vehicle.

       17.     To disassemble or assemble the front suspension struts on a 2013 Mercedes Benz

ML350, Daimler and MBUSA, in the Service Manual, instruct the mechanic to use clamping plate

169589026300 with the tensioning device 203589013100 as the tensioning tool to compress the

coil spring.

       18.     On March 4, 2016, Brandon was assigned to replace the shock absorbers in the

suspension struts on a 2013 Mercedes Benz ML350 because the shock absorbers were making

noise. Brandon inadvertently, but foreseeably to Daimler and MBUSA, used clamping plates



                                                4
                                                                                                       Electronically Filed - St Louis County - January 17, 2020 - 09:47 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 45 of 72 PageID #: 54



163589006300, rather than clamping plates 169589026300, in the tensioning device as the

tensioning tool to compress the coil springs of the suspension struts of the 2013 Mercedes Benz

ML350.

       19.     For the first suspension strut, Brandon used the tensioning tool, with the tensioning

device and clamping plates 163589006300, to compress the coil spring to remove the existing

shock absorber and to install a new shock absorber. Brandon completed the repair of the first

suspension strut.

       20.     For the second suspension strut, Brandon compressed the coil spring using the

tensioning tool, with the tensioning device and clamping plates 163589006300, and disassembled

the suspension strut, removing the shock absorber from the coil spring.

       21.     While attempting to install a new shock absorber for the second suspension strut,

Brandon was having difficulty threading the nut that holds the upper spring retainer because the

threaded end of the shock absorber was not protruding far enough from the upper spring retainer

to permit the nut to start on the threads of the shock absorber.

       22.     Stiles was working in close proximity to Brandon. Brandon commented to Stiles

that he could not get the nut to go.

       23.     Stiles approached Brandon and, while knowing that Brandon was working adjacent

to the tensioning tool attempting to fit the nut that secures the upper spring retainer on the

suspension strut, turned the drive nut on the tensioning tool to further compress the coil spring.

       24.     Immediately after Stiles turned the drive nut on the tensioning tool, the coil spring

unexpectedly and violently discharged from the tensioning tool and struck Brandon in the face

causing him serious personal injuries.




                                                  5
                                                                                                      Electronically Filed - St Louis County - January 17, 2020 - 09:47 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 46 of 72 PageID #: 55



       25.     The clamping plates 163589006300 and the clamping plates 169589026300 used

in the tensioning tool are extremely similar in size and appearance under normal working

conditions.

       26.     The numbers 169589026300 and 163589006300 stamped into the clamping plates

used in the tensioning tool are extremely similar in size and appearance under normal working

conditions.

       27.     The numbers 169589026300 and 163589006300 stamped into the clamping plates

used in the tensioning tool are extremely small and difficult to see under normal working

conditions.

       28.     Neither the clamping plates 163589006300 nor the clamping plates 169589026300

used in the tensioning tool contain any color coding or other distinctive marks that would make

them readily distinguishable under normal working conditions.

       29.     It was foreseeable to Daimler and MBUSA that a mechanic could mistake clamping

plates 163589006300 for clamping plates 169589026300 under normal working conditions.

       30.     The clamping plates and the tensioning device in the tensioning tool are not

designed to prevent their use for incorrectly sized coil springs.

       31.     The clamping plates and the tensioning device in the tensioning tool do not contain

any feature or mechanism to prevent a user from using the confusingly similar and yet incorrect

clamping plates to compress the coil spring specified for a 2013 Mercedes Benz ML350.

       32.     The tensioning tool, including the clamping plates and the tensioning device, does

not contain any feature or mechanism to contain or guard against the stored energy in a coil spring

when it is compressed.




                                                  6
                                                                                                      Electronically Filed - St Louis County - January 17, 2020 - 09:47 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 47 of 72 PageID #: 56



       33.     The Service Manual’s identification of the code number 163589006300 as the

clamping plates to be used in the tensioning tool for compressing the coil spring for a 2013

Mercedes Benz ML350 appears very similar to the code number 169589026300 under normal

working conditions.

       34.     The Service Manual does not contain any color coding or other distinctive marks

that would make the use of clamping plates 163589006300 or the use of clamping plates

169589026300 in the tensioning tool readily distinguishable under normal working conditions.

       35.     The Service Manual does not adequately warn the mechanic of the risk of injury if

the incorrect clamping plate is used.

       36.     The Service Manual does not adequately instruct the mechanic to use protective

equipment, such as eye protection, while using the tensioning tool, including the tensioning device

and clamping plates.

       37.     The Service Manual does not adequately warn the mechanic of the risk of injury if

protective equipment is not used.

       38.     The manual for tensioning device 203589013100 does not adequately warn the

mechanic of the risk of injury if the incorrect clamping plate is used.

       39.     The manual for tensioning device 203589013100 does not adequately instruct the

mechanic to use protective equipment, such as eye protection, while using the tensioning tool,

including the tensioning device and clamping plates.

       40.     The manual for tensioning device 203589013100 does not adequately warn the

mechanic of the risk of injury if protective equipment is not used.




                                                 7
                                                                                                          Electronically Filed - St Louis County - January 17, 2020 - 09:47 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 48 of 72 PageID #: 57



       41.     Daimler and MBUSA created, provided, and/or approved the specifications for the

design and manufacture of the tensioning tool, including the clamping plates, the tensioning

device, the Service Manual, and the manual for tensioning tool 203589013100.

       42.     Daimler and MBUSA specified, distributed, and/or sold the tensioning tool,

including the clamping plates and the tensioning device, the Service Manual, and the manual for

tensioning device 203589013100 in the ordinary course of business.

       43.     The tensioning tool, including the clamping plates and the tensioning device, and

the Service Manual were defective and unreasonably dangerous at the time they were designed,

specified, manufactured, distributed, and sold by Daimler and MBUSA and left their control.

       44.     The tensioning tool, including the clamping plates and tensioning device, and the

Factory Service Manual were expected to and did reach the hands of Plaza Motors and Brandon

without substantial change to the condition in which it was manufactured and sold.

       45.     Daimler and MBUSA manufactured, distributed, specified, approved, and/or sold

the tensioning tool, including the clamping plates and tensioning device, and the Factory Service

Manual as safe without conducting proper and appropriate research, development, analysis, and

testing. Further, Daimler and MBUSA failed to adequately research, analyze, and test the

tensioning tool, including the clamping plates and tensioning device, in situations of foreseeable

misuse. Further, Daimler and MBUSA failed to adequately research, analyze, and test whether

the Service Manual and the manual for tensioning device 203589013100 sufficiently warned of

the risks of using incorrectly sized clamping plates in the tensioning tool or the risks of the failure

to use protective equipment.

       46.     Daimler and MBUSA knew or should have known prior to the March 4, 2016,

accident involving Brandon that the tensioning tool, including the clamping plates and the



                                                  8
                                                                                                      Electronically Filed - St Louis County - January 17, 2020 - 09:47 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 49 of 72 PageID #: 58



tensioning device, the Factory Service Manual, and the manual for tensioning device

203589013100 lacked features to prevent or substantially reduce foreseeable misuse or to contain

or guard against the stored energy in a coil spring when it is compressed.

       47.     Despite this knowledge, Daimler and MBUSA did not warn foreseeable users,

including Brandon and others similarly situated, of the substantial risk of serious personal injury

due to the aforementioned hazards and defects.

               COUNT I – STRICT LIABILITY (DAIMLER AND MBUSA)

       48.     Brandon incorporates by reference the allegations in the preceding and succeeding

paragraphs of this Amended Petition (“Petition”) as if they were completely set forth herein.

       49.     Daimler and MBUSA engaged in the business of designing, engineering, testing,

manufacturing, specifying, approving, distributing, marketing, and/or selling the tensioning tool,

including clamping plates 163589006300, clamping plates 169589026300, the tensioning device

203589013100 and the manual for tensioning device 203589013100, and the Service Manual.

       50.     The tensioning tool, including clamping plates 163589006300, clamping plates

169589026300, the tensioning device 203589013100, and the manual for tensioning device

203589013100, and the Service Manual were unreasonably dangerous and defective in design,

testing, manufacturing, and warnings to persons who might be expected to use them for the reasons

set forth herein and in such other ways as may be proved by the evidence.

       51.     The tensioning tool, including clamping plates 163589006300, clamping plates

169589026300, the tensioning device 203589013100, and the manual for tensioning device

203589013100, and the Service Manual were in a defective condition at the time they left the

control of Daimler and MBUSA.




                                                 9
                                                                                                   Electronically Filed - St Louis County - January 17, 2020 - 09:47 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 50 of 72 PageID #: 59



         52.   The tensioning tool, including clamping plates 163589006300, clamping plates

169589026300, the tensioning device 203589013100, and the manual for tensioning device

203589013100, and the Service Manual were expected to and did reach the hands of Plaza Motors

and Plaintiff without substantial change in the condition in which they were manufactured and

sold.

         53.   The personal injuries sustained by Brandon were directly and proximately caused

by the defective condition of the tensioning tool, including clamping plates 163589006300,

clamping plates 169589026300, the tensioning device 203589013100, and the manual for

tensioning device 203589013100, and the Service Manual.

         54.   As a direct result of the defective and unreasonably dangerous condition of the

tensioning tool, including clamping plates 163589006300, clamping plates 169589026300, the

tensioning device 203589013100, and the manual for tensioning device 203589013100, and the

Service Manual, Brandon experienced and will continue to experience significant pain, suffering,

disability, and disfigurement, along with mental anguish and emotional distress. Brandon has

further incurred and will continue to incur medical expense as well as a loss of income and

employment opportunities.

        COUNT II – BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

                                   (DAIMLER AND MBUSA)

         55.   Brandon incorporates by reference the allegations in the preceding and succeeding

paragraphs of this Petition as if they were completely set forth herein.

         56.   Daimler and MBUSA sold the tensioning tool, including clamping plates

163589006300, clamping plates 169589026300, the tensioning device 203589013100, and the




                                                 10
                                                                                                   Electronically Filed - St Louis County - January 17, 2020 - 09:47 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 51 of 72 PageID #: 60



manual for tensioning device 203589013100, and the Service Manual in the regular course of

business.

       57.    The tensioning tool, including clamping plates 163589006300, clamping plates

169589026300, the tensioning device 203589013100, and the manual for tensioning device

203589013100, and the Service Manual were in a defective condition at the time they left

Daimler’s and MBUSA’s possession or control.

       58.    At the time they were sold by Daimler and MBUSA, the tensioning tool, including

clamping plates 163589006300, clamping plates 169589026300. the tensioning device

203589013100, and the manual for tensioning device 203589013100, and the Service Manual were

not fit for their ordinary purpose of providing reasonable safety during foreseeable misuse. The

tensioning tool, including clamping plates 163589006300, clamping plates 169589026300, the

tensioning device 203589013100, and the manual for tensioning device 203589013100, and the

Service Manual suffered from the aforesaid defects and lacked adequate ability to provide a

reasonable degree of safety during foreseeable misuse.

       59.    Brandon was a reasonably foreseeable user of the tensioning tool, including

clamping plates 163589006300, clamping plates 169589026300, the tensioning device

203589013100, and the manual for tensioning device 203589013100, and the Service Manual, and

he used the tensioning tool, including clamping plates 163589006300, clamping plates

169589026300, the tensioning device 203589013100, and the manual for tensioning device

203589013100, and the Service Manual for their intended purpose and under foreseeable

conditions. Further, it was reasonably foreseeable to Daimler and MBUSA that persons such as

Brandon would in normal circumstances misuse the tensioning tool and that the defective




                                              11
                                                                                                     Electronically Filed - St Louis County - January 17, 2020 - 09:47 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 52 of 72 PageID #: 61



conditions described herein or in conjunction with foreseeable independent events would result in

severe injury to persons similarly situated to Brandon.

       60.     The personal injuries sustained by Brandon were directly and proximately caused

by the tensioning tool, including clamping plates 163589006300, clamping plates 169589026300,

the tensioning device 203589013100, and the manual for tensioning device 203589013100, and

the Service Manual being unfit to provide reasonable safety during foreseeable misuse.

       61.     As a direct result of the tensioning tool, including clamping plates 163589006300,

clamping plates 169589026300, the tensioning device 203589013100, and the manual for

tensioning device 203589013100, and the Service Manual being unfit to provide reasonable safety

during foreseeable misuse, Brandon suffered and continues to suffer significant pain, suffering,

disability, and disfigurement, along with mental anguish and emotional distress.     Brandon has

further incurred and will continue to incur medical expense as well as a loss of income and

employment opportunities.

                  COUNT III – NEGLIGENCE (DAIMLER AND MBUSA)

       62.     Brandon incorporates by reference the allegations in the preceding and succeeding

paragraphs of this Petition as if they were completely set forth herein.

       63.     Daimler and MBUSA designed, engineered, tested, manufactured, marketed,

distributed, specified, approved, and/or sold the tensioning tool, including clamping plates

163589006300, clamping plates 169589026300, the tensioning device 203589013100, and the

manual for tensioning device 203589013100, and the Service Manual.

       64.     Daimler and MBUSA had a legal duty to exercise ordinary, reasonable care in

designing, inspecting, testing, manufacturing, warning, advertising, distributing, and selling the

tensioning tool, including clamping plates 163589006300, clamping plates 169589026300, the



                                                 12
                                                                                                   Electronically Filed - St Louis County - January 17, 2020 - 09:47 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 53 of 72 PageID #: 62



tensioning device 203589013100, and the manual for tensioning device 203589013100, and the

Service Manual.

        65.    Daimler and MBUSA breached their duties and were negligent because Daimler

and MBUSA failed to design the tensioning tool, including clamping plates 163589006300,

clamping plates 169589026300, the tensioning device 203589013100, and the manual for

tensioning device 203589013100, and the Service Manual to be reasonably safe for the reasons set

forth herein and in such other ways as may be proved by the evidence.

        66.    Daimler and MBUSA failed to use ordinary care to make a reasonable inspection

to discover the aforesaid defective condition of the tensioning tool, including clamping plates

163589006300, clamping plates 169589026300, the tensioning device 203589013100, and the

manual for tensioning device 203589013100, and the Service Manual.

        67.    Daimler and MBUSA failed to use ordinary care to adequately test the tensioning

tool, including clamping plates 163589006300, clamping plates 169589026300, the tensioning

device 203589013100, and the manual for tensioning device 203589013100, and the Service

Manual for the aforesaid defects as is reasonably necessary to assure that they were reasonably

safe.

        68.    Daimler and MBUSA failed to use ordinary care to adequately warn of the risk of

harm of the aforesaid defective and unreasonably dangerous design of the tensioning tool,

including clamping plates 163589006300, clamping plates 169589026300, the tensioning device

203589013100, and the manual for tensioning device 203589013100, and the Service Manual, all

of which failed to provide a reasonable degree of safety during foreseeable misuse.

        69.    The personal injuries sustained by Brandon were directly and proximately caused

by the tensioning tool, including clamping plates 163589006300, clamping plates 169589026300,



                                               13
                                                                                                        Electronically Filed - St Louis County - January 17, 2020 - 09:47 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 54 of 72 PageID #: 63



the tensioning device 203589013100, and the manual for tensioning device 203589013100, and

the Service Manual being unfit to provide reasonable safety during foreseeable misuse.

       70.     As a direct result of the tensioning tool, including clamping plates 163589006300,

clamping plates 169589026300, the tensioning device 203589013100, and the manual for

tensioning device 203589013100, and the Service Manual being unfit to provide reasonable safety

during foreseeable misuse, Brandon suffered and continues to suffer significant pain, suffering,

disability, and disfigurement, along with mental anguish and emotional distress.       Brandon has

further incurred and will continue to incur medical expense as well as a loss of income and

employment opportunities.

             COUNT IV – LOSS OF CONSORTIUM (DAIMLER AND MBUSA)

       71.     Pam incorporates by reference the allegations in the preceding and succeeding

paragraphs of this Petition as if they were completely set forth herein.

       72.     Pam was at all relevant times the wife of Brandon.

       73.     As a direct result of the wrongful acts of Daimler and MBUSA as alleged herein,

Pam has been deprived of Brandon’s valuable service and support, as well as his comfort, society,

companionship, consortium, advice, and counsel, all to her damage.

       74.     Pam has been obligated to pay medical and pharmaceutical bills and other expenses

as a result of Daimler’s and MBUSA’s negligence.

              COUNT V – PUNITIVE DAMAGES (DAIMLER AND MBUSA)

       75.     Brandon incorporates by reference the allegations in the preceding and succeeding

paragraphs of this Petition as if they were completely set forth herein.

       76.     Upon information and belief, the conduct of Daimler and MBUSA in the design,

engineering, testing, analysis, manufacture, marketing, distributing, specification, approval, and/or



                                                 14
                                                                                                        Electronically Filed - St Louis County - January 17, 2020 - 09:47 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 55 of 72 PageID #: 64



selling of the tensioning tool, including clamping plates 163589006300, clamping plates

169589026300, the tensioning device 203589013100, and the manual for tensioning device

203589013100, and the Service Manual as described herein was willful, wanton, malicious, and

reckless, and showed a complete indifference to or conscious disregard for the safety of Brandon

and others similarly situated.

       77.     Daimler and MBUSA had available technically and economically feasible

alternative designs that would have prevented Brandon’s personal injuries.

       78.     Upon information and belief, Daimler and MBUSA knew the tensioning tool,

including clamping plates 163589006300, clamping plates 169589026300, the tensioning device

203589013100, and the manual for tensioning device 203589013100, and the Service Manual did

not provide reasonable safety during foreseeable misuse, and Daimler and MBUSA knew of prior

similar events in which the ability of the tensioning tool, including clamping plates 163589006300,

clamping plates 169589026300, the tensioning device 203589013100, and the manual for

tensioning device 203589013100, and the Service Manual to be misused caused or contributed to

cause personal injuries to persons similarly situated to Brandon.

       79.     Based on their willful, wanton, malicious, and reckless conduct, punitive damages

are appropriate to punish Daimler and MBUSA and to deter them and others from like conduct.

                            COUNT VI – NEGLIGENCE (STILES)

       80.     Brandon incorporates by reference the allegations in the preceding and succeeding

paragraphs of this Petition as if they were completely set forth herein.

       81.     Stiles had a legal duty to exercise ordinary, reasonable care to not engage in conduct

creating an unreasonable risk of risk of injury to Brandon.




                                                 15
                                                                                                     Electronically Filed - St Louis County - January 17, 2020 - 09:47 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 56 of 72 PageID #: 65



       82.     Stiles breached that duty and engaged in conduct that created an unreasonable risk

of injury to Brandon by turning the drive nut on the tensioning tool to further compress the coil

spring while knowing that Brandon was working adjacent to the tensioning tool attempting to fit

the nut that secures the upper spring retainer on the suspension strut.

       83.     Plaza Motor Co. could not have reasonably anticipated that an employee (like

Stiles) would have turned the drive nut on the tensioning tool to further compress the coil spring

while knowing that another employee (Brandon) was adjacent to the tensioning tool attempting to

fit the nut that secures the upper spring retainer on the suspension strut.

       84.     Stiles’ conduct as alleged herein was an affirmative negligent act that purposely

and dangerously caused or increased the risk of injury to Brandon.

       85.     Stiles increased the risk of injury to Brandon by engaging the tensioning tool to

further compress the coil spring while knowing that Brandon was adjacent to the tensioning tool

attempting to fit the nut that secures the upper spring retainer on the suspension strut.

       86.     Stiles’ conduct as alleged herein directly and proximately caused or contributed to

cause the personal injuries sustained by Brandon.

       87.     As a direct result of Stiles’ conduct as alleged herein, Brandon suffered and

continues to suffer significant pain, suffering, disability, and disfigurement, along with mental

anguish and emotional distress. Brandon has further incurred and will continue to incur medical

expense as well as a loss of income and employment opportunities.

                      COUNT VII – LOSS OF CONSORTIUM (STILES)

       88.     Pam incorporates by reference the preceding and succeeding allegations of this

Petition as if they were completely set forth herein.

       89.     Pam was at all relevant times the wife of Brandon.



                                                 16
                                                                                                       Electronically Filed - St Louis County - January 17, 2020 - 09:47 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 57 of 72 PageID #: 66



        90.       As a direct result of the negligence of Stiles as alleged herein, Pam has been

deprived of Brandon’s valuable service and support, as well as his comfort, society,

companionship, consortium, advice, and counsel, all to her damage.

        91.       Pam has been obligated to pay medical and pharmaceutical bills and other expenses

as a result of Stiles’ negligence.

                                         RELIEF DEMANDED

        WHEREFORE, Plaintiffs pray for judgment against Daimler, MBUSA, and Stiles for a

sum in excess of $25,000.00 in compensatory damages; for punitive damages against Daimler and

MBUSA; for any and other damages and remedies provided by law; for the costs of this action;

for prejudgment interest; for interest on the judgment; and for any and all further relief that this

Court may deem just and appropriate.

                                            JURY DEMAND

              Plaintiffs demand a jury trial on all issues triable to a jury.




Dated: January 17, 2020                           Respectfully submitted,

                                                  GERMAN MAY PC

                                                  By:     /s/ David B. Helms
                                                            David B. Helms      MO #48941
                                                            8000 Maryland Avenue, Suite 1060
                                                            St. Louis, MO 63105
                                                            (314) 474-1750
                                                            (816) 471-2221 fax
                                                            davidh@germanmay.com

                                                           and

                                                           Jason M. Hans        MO #46174
                                                           1201 Walnut Street, 20th Floor

                                                     17
                                                                                              Electronically Filed - St Louis County - January 17, 2020 - 09:47 AM
   Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 58 of 72 PageID #: 67



                                                 Kansas City, MO 64106
                                                 Tele: (816) 471-7700
                                                 Fax: (816) 471-2221
                                                 jasonh@germanmay.com

                                                 Attorneys for Plaintiffs




                               CERTIFICATE OF FILING

        I hereby certify that on this 17th day of January 2020, a copy of the foregoing was
electronically filed using Missouri’s Case.net e-filing system.


                                          /s/ David B. Helms
                                          David B. Helms




                                            18
                                                                                                                                      Electronically Filed - St Louis County - January 17, 2020 - 09:47 AM
                  Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 59 of 72 PageID #: 68

In the
CIRCUIT COURT                                                                                     ň
                                                                                                          For File Stamp Only
                                                                                                                                  ŉ
Of St. Louis County, Missouri
                                                          January 17, 2020
                                                         _________________________
__________________________________________
 Brandon Kyle Mallette & Pam Botorff Mallette            Date
Plaintiff/Petitioner
                                                          20SL-CC00053
                                                         _________________________
                                                         Case Number
vs.
                                                          6
                                                         _________________________
__________________________________________
 Mercedes-Benz USA, LLC, Daimler AG and Brian Stiles     Division
Defendant/Respondent
                                                                                                  Ŋ                               ŋ

                       REQUEST FOR APPOINTMENT OF PROCESS SERVER
        Comes now _______________________________________________________,
                   Plaintiff                                               pursuant
                                                Requesting Party
        to Local Rule 28, and at his/her/its own risk requests the appointment of the Circuit Clerk of
        ___________________________________________________________________________
         Legal Language Services; Thomas McLean 8014 State Line Rd.; Ste. 110; Leawood, KS 66208 913-341-3167
        Name of Process Server                          Address                                                       Telephone

        ___________________________________________________________________________
        Name of Process Server                          Address or in the Alternative                                 Telephone

        ___________________________________________________________________________
        Name of Process Server                          Address or in the Alternative                                 Telephone

        Natural person(s) of lawful age to serve the summons and petition in this cause on the below
        named parties. This appointment as special process server does not include the authorization
        to carry a concealed weapon in the performance thereof.

        SERVE:                                                        SERVE:
         Daimler AG
        ____________________________________________                  ____________________________________________
        Name                                                          Name
         Mercedesstraße 120
        ____________________________________________                  ____________________________________________
        Address                                                       Address
         70372 Stuttgart    GERMANY
        ____________________________________________                  ____________________________________________
        City/State/Zip                                                City/State/Zip

        SERVE:                                                        SERVE:
        ____________________________________________                  ____________________________________________
        Name                                                          Name
        ____________________________________________                  ____________________________________________
        Address                                                       Address
        ____________________________________________                  ____________________________________________
        City/State/Zip                                                City/State/Zip

        Appointed as requested:
        JOAN M. GILMER, Circuit Clerk                                  /s/: David B. Helms
                                                                      ___________________________________________
                                                                      Signature of Attorney/Plaintiff/Petitioner
                                                                       48941
                                                                      ___________________________________________
        By ________________________________________                   Bar No.
            Deputy Clerk                                               8000 Maryland Ave.; Ste 1060, Clayton MO
                                                                      ___________________________________________
                                                                      Address
        ___________________________________________                   ___________________________________________
                                                                       (314) 474-1750                    (816) 471-2221
        Date                                                          Phone No.                                     Fax No.



        CCADM62-WS         Rev. 08/16
                                                                                     Electronically Filed - St Louis County - January 17, 2020 - 09:47 AM
     Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 60 of 72 PageID #: 69


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

            (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
http://www.stlouisco.com. (LawandPublicSafety/Circuit/Forms).

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 08/16
                                                                              Electronically Filed - St Louis County - January 29, 2020 - 09:44 AM
Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 61 of 72 PageID #: 70
                                                                              Electronically Filed - St Louis County - January 29, 2020 - 09:44 AM
Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 62 of 72 PageID #: 71
                                                                              Electronically Filed - St Louis County - January 29, 2020 - 09:44 AM
Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 63 of 72 PageID #: 72
                                                                              Electronically Filed - St Louis County - January 29, 2020 - 09:44 AM
Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 64 of 72 PageID #: 73
                                                                              Electronically Filed - St Louis County - January 29, 2020 - 09:44 AM
Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 65 of 72 PageID #: 74
                                                                              Electronically Filed - St Louis County - January 29, 2020 - 09:44 AM
Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 66 of 72 PageID #: 75
                                                                              Electronically Filed - St Louis County - January 29, 2020 - 09:44 AM
Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 67 of 72 PageID #: 76
                                                                              Electronically Filed - St Louis County - January 29, 2020 - 09:44 AM
Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 68 of 72 PageID #: 77
                Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 69 of 72 PageID #: 78

               IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                          Case Number: 20SL-CC00053
 JOHN N. BORBONUS III
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:
 BRANDON K. MALLETTE                                         DAVID BRADLEY HELMS
                                                             German May P.C.
                                                             8000 Maryland Ave.
                                                             SUITE 1060
                                                       vs.   CLAYTON, MO 63105
 Defendant/Respondent:                                       Court Address:
 MERCEDES-BENZ USA, LLC                                      ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                             105 SOUTH CENTRAL AVENUE
                                                             CLAYTON, MO 63105
 CC Pers Injury-Prod Liab                                                                                                    (Date File Stamp)

                         Summons for Personal Service Outside the State of Missouri
                                                       (Except Attachment Action)
    The State of Missouri to: DAIMLER AG
                              Alias:
  MERCEDESSTRABE 120
  STUTTGART GERAMANY, 70372


     COURT SEAL OF
                                     You are summoned to appear before this court and to file your pleading to the petition, copy of which is
                                attached, and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above
                                address all within 30 days after service of this summons upon you, exclusive of the day of service. If you fail to
                                file your pleading, judgment by default will be taken against you for the relief demanded in this action.
                                     SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                              notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov, or
                              through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
    ST. LOUIS COUNTY          proceeding.

                                 03-FEB-2020                                        ____________________________________________________
                                  Date                                                                         Clerk
                                Further Information:
                                GB
                                                 Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is _______________________________________ of ______________________ County, _________________ (state).
     3. I have served the above summons by: (check one)
                   delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _________________________________, a person of the Defendant’s/Respondent’s family over the age of 15 years who permanently
           resides with the Defendant/Respondent.
              .
                  (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                   _____________________________________________ (name) _____________________________________________ (title).
                  other (describe) ________________________________________________________________________________________.
     Served at _____________________________________________________________________________________________________________ (address)
     in __________________________ County, ____________________ (state), on ___________________ (date) at ________________ (time).
     ____________________________________________________________        ___________________________________________________________
                  Printed Name of Sheriff or Server                                       Signature of Sheriff or Server
                                Subscribed and Sworn To me before this ___________ (day) ______________ (month) _________ (year)
                                I am: (check one)    the clerk of the court of which affiant is an officer.
                                                     the judge of the court of which affiant is an officer.
                                                     authorized to administer oaths in the state in which the affiant served the above summons.
           (Seal)
                                                      (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            ___________________________________________________________
                                                                                                  Signature and Title




OSCA (7-04) SM60 For Court Use Only: Document ID# 20-SMOS-88       1        (20SL-CC00053)                             Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                               506.500, 506.510 RSMo
                Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 70 of 72 PageID #: 79
    Service Fees, if applicable
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                            See the following page for directions to clerk and to officer making return on service of summons.




                                   Directions to Officer Making Return on Service of Summons

          A copy of the summons and a copy of the motion and/or petition must be served on each Defendant/Respondent. If any
     Defendant/Respondent refuses to receive the copy of the summons and motion and/or petition when offered to him, the return
     shall be prepared to show the offer of the officer to deliver the summons and motion and/or petition and the
     Defendant’s/Respondent's refusal to receive the same.

          Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the individual personally or by
     leaving a copy of the summons and motion and/or petition at the individual's dwelling house or usual place of abode with
     some person of the family over 15 years of age, or by delivering a copy of the summons and motion and/or petition to an agent
     authorized by appointment or required by law to receive service of process; (2) On Guardian. On an infant or incompetent
     person who has a legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the guardian
     personally; (3) On Corporation, Partnership or Other Unincorporated Association. On a corporation, partnership or
     unincorporated association, by delivering a copy of the summons and motion and/or petition to an officer, partner, or
     managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent with the person
     having charge thereof or by delivering copies to its registered agent or to any other agent authorized by appointment or
     required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. On a public, municipal,
     governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case
     of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body
     or to any person otherwise lawfully so designated.

          Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

          Service may be made in any state or territory in the United States. If served in a territory, substitute the word "territory"
     for the word "state."

          The officer making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
     person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
     service, the official character of the affiant, and the affiant's authority to serve process in civil actions within the state or
     territory where service is made.

          Service must not be made less than ten days nor more than sixty days from the date the Defendant/Respondent is to appear
     in court. The return should be made promptly, and in any event so that it will reach the Missouri Court within 30 days after
     service.




OSCA (7-04) SM60 For Court Use Only: Document ID# 20-SMOS-88           2         (20SL-CC00053)                                  Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                                         506.500, 506.510 RSMo
                Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 71 of 72 PageID #: 80



                             THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                     Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.
CCADM73

OSCA (7-04) SM60 For Court Use Only: Document ID# 20-SMOS-88   3     (20SL-CC00053)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                   506.500, 506.510 RSMo
                Case: 4:20-cv-00294 Doc. #: 1-1 Filed: 02/21/20 Page: 72 of 72 PageID #: 81



   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 7900 Carondelet Avenue, 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-04) SM60 For Court Use Only: Document ID# 20-SMOS-88   4   (20SL-CC00053)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                 506.500, 506.510 RSMo
